Listing Report:Supplement No. 189 dated Mar 11, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 186783 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $7,925.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 16.50% Starting borrower rate/APR: 17.50% / 19.70% Starting monthly payment: $284.52 Auction yield range: 4.04% - 16.50% Estimated loss impact: 2.17% Lender servicing fee: 1.00% Estimated return: 14.33% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Nov-1993 Debt/Income ratio: 7% Basic (1-10): 9 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 7 / 7 Length of status: 1y 2m Credit score: 740-759 (Mar-2010) Total credit lines: 11 Occupation: Professional Now delinquent: 0 Revolving credit balance: $10,443 Stated income: $75,000-$99,999 Amount delinquent: $0 Bankcard utilization: 31% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: djkaiser Borrower's state: Illinois Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Easy Money About me:Investing in loans on prosper since 2007 I have invested in over 120 loansI was laid off from my last job in the automotive industry (8 years) and a former operations manager hired me into my current company. I received a very lucrative severance package and decided to try to ?flip a house?. It took a little longer than I had planned to get it fix up but it sold 6 weeks after it was listed.I have since bought my 2nd and 3rd flip. I pay cash and do not carry any mortgages or financing on the homes.Purpose of loan: Is to ensure I do not carry any revolving debt. I pay off my credit cards in full every month. With the rush to finish both houses quickly I have contracted out more for the labor. These additional expenses will force me to carry revolving debt for at least 90 days. Financial situation: I am married and my wife works full time.The two houses I?m and flipping will list for $109,900 getting listed 3/13 and $80,000 getting listed 3/27We have and contribute to a 401K, Roth IRA?s (two accounts hers and mine), and a 403bMonthly Gross income: $11,500 does not included bonusMonthly expenses:Mortgage $2,135Car Payment $415Other typical expenses (phone, gas, electricity, cable, etc.) Information in the Description is not verified. Borrower Payment Dependent Notes Series 294145 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 26.38% Starting borrower rate/APR: 27.38% / 31.34% Starting monthly payment: $41.03 Auction yield range: 11.04% - 26.38% Estimated loss impact: 10.66% Lender servicing fee: 1.00% Estimated return: 15.72% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Sep-1982 Debt/Income ratio: 39% Basic (1-10): 8 Inquiries last 6m: 1 Employment status: Part-time employee Enhanced (1-5): 1 Current / open credit lines: 8 / 3 Length of status: 2y 7m Credit score: 660-679 (Mar-2010) Total credit lines: 30 Occupation: Teacher Now delinquent: 0 Revolving credit balance: $1,189 Stated income: $1-$24,999 Amount delinquent: $0 Bankcard utilization: 99% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 9 Screen name: 2baTEACHER Borrower's state: NorthCarolina Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 36 ( 100% ) 660-679 (Latest) Principal borrowed: $1,000.00 < mo. late: 0 ( 0% ) 660-679 (Aug-2006) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 36 Description Teacher needs transportation Thanks to a successful loan and repayment with Prosper, I was able to return to?college and become a certified Elementary School Teacher. I regularly serve as a Substitute Teacher throughout my community on the way to a salaried teacher contract. The need for reliable transportation has become vital. Please invest in a career-change that will have a positive life impact on countless boys and girls who need a male role model in their classrooms.A number of other creditors have been willing to set up repayment schedules with gracious terms. This was done on the strength of my overall track record of repayment, rather than the size of my income. This loan with Prosper can secure my career future and result in even better capacity to repay. Since the profession of teaching is nearly recession-proof, we can both prosper if you help fund this loan. Information in the Description is not verified. Borrower Payment Dependent Notes Series 419313 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $10,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 19.00% Starting borrower rate/APR: 20.00% / 22.24% Starting monthly payment: $371.64 Auction yield range: 17.04% - 19.00% Estimated loss impact: 19.06% Lender servicing fee: 1.00% Estimated return: -0.06% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Sep-2003 Debt/Income ratio: 23% Basic (1-10): 5 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 7 / 7 Length of status: 4y 3m Credit score: 740-759 (Mar-2010) Total credit lines: 12 Occupation: Professional Now delinquent: 0 Revolving credit balance: $2,608 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 80% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: Trobinheim Borrower's state: Washington Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 19 ( 100% ) 740-759 (Latest) Principal borrowed: $4,000.00 < mo. late: 0 ( 0% ) 660-679 (Jul-2008) Principal balance: $2,048.75 1+ mo. late: 0 ( 0% ) Total payments billed: 19 Description Paying off wedding debt Purpose of loan:This loan will be used to pay off debt that we acquired from our wedding and a couple credit cards.My financial situation:We are good candidates for this loan because we both have never had late payments. We each have great job time, good income, and the ability to pay this loan back!Monthly net income: $3,500.00Monthly expenses: $ ??Housing: $?1502.00??Insurance: $?18.00??Car expenses: $ 75.00??Utilities: $ 100.00??Phone, cable, internet: $?30.00]??Credit cards and other loans: $?530.00 Information in the Description is not verified. Borrower Payment Dependent Notes Series 449605 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $7,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 17.40% Starting borrower rate/APR: 18.40% / 20.62% Starting monthly payment: $254.47 Auction yield range: 17.04% - 17.40% Estimated loss impact: 25.96% Lender servicing fee: 1.00% Estimated return: -8.56% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Jun-2007 Debt/Income ratio: Self-employed (DTI Not Calculated) Basic (1-10): 2 Inquiries last 6m: 1 Employment status: Self-employed Enhanced (1-5): 1 Current / open credit lines: 3 / 3 Length of status: 1y 11m Credit score: 600-619 (Mar-2010) Total credit lines: 4 Occupation: Skilled Labor Now delinquent: 0 Revolving credit balance: $980 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 99% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: bigbadbrad Borrower's state: Arizona Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 18 ( 82% ) 600-619 (Latest) Principal borrowed: $7,000.00 < mo. late: 4 ( 18% ) 700-719 (Apr-2008) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 22 Description grow business Purpose of loan:This loan will be used to? buy a second air duct machine, doubling my business and providing a back up machine preventing double booking.My financial situation:I am a good candidate for this loan because? a have a huge account keeping me very busy, and i just paid off a prosper loan. I'm very hungry and will never give up. i had three other accounts but was forced to turn away jobs due to being too busy. A? second machine will help me keep accounts. Monthly net income: $
